Exhibit 10.1

 

AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

(NORTHERN LIGHTS ETHANOL, LLC)

 

U.S. BANK NATIONAL ASSOCIATION (“Lender”), and NORTHERN LIGHTS ETHANOL, LLC, a
South Dakota limited liability company (“Borrower”), by this Amendment to
Amended and Restated Loan Agreement (this “Amendment”), hereby agree to amend
the terms of the “Amended and Restated Loan Agreement” dated the 28th day of
August, 2006, (the “Loan Agreement” or “this Agreement”) as follows:

 

WHEREAS, Borrower desires to borrow $4,300,000.00 from Lender to construct
additional grain storage and handling equipment upon Borrower’s property (the
“2007 Grain Bin Loan”). The 2007 Grain Bin Loan will be evidenced in part by a
Promissory Note (the “2007 Grain Bin Note”) and a Mortgage, Security Agreement,
Assignment of Leases and Rents and Fixture Financing Statement (Construction
Mortgage) (the “2007 Grain Bin Mortgage”), each dated September 21, 2007.

 

WHEREAS, Borrower also desires to borrow up to $9,000,000.00 from Lender on a
revolving basis to use in Borrower’s ethanol production business (the “2007
Revolving Loan”). The 2007 Revolving Loan will be evidenced in part by a
Promissory Note (the “2007 Revolving Note”) and a Mortgage, Security Agreement,
Fixture Filing and Assignment of Rents (the “2007 Revolving Mortgage”).

 

WHEREAS, Borrower and Lender desire that the terms of die above Loan Documents
be supplemented by certain terms and conditions of the Loan Agreement.

 

NOW THEREFORE, the Loan Agreement is amended as follows:

 

Amendment Section 1. The terms of the Loan Agreement apply to the 2007 Grain Bin
Loan and 2007 Revolving Loan, except Articles II and III and the Construction
Loan Addendum.

 

Amendment Section 2. The definitions of “Loan”, “Loan Documents,” “Mortgage” and
“Note” in Section 1.1 of the Loan Agreement are amended by addition of the
following language to each definition, respectively.

 

“Loan”: The definition of “Loan” contained in Section 1.1 of the Loan Agreement
is deleted in its entirety and replaced with the following:

 

 

--------------------------------------------------------------------------------


 

“Loan”: Collectively, the remaining obligations under the Original Loan as
evidenced in part by $15,800,000.00, $3,900,000.00 and $8,000,000.00 Promissory
Notes referenced in the Recitals, the remaining obligations under the Expansion
Loan, and the obligations under the 2007 Grain Bin Note and 2007 Revolving Note.

 

“Loan Documents”: The term “Loan Documents” also includes the 2007 Grain Bin
Note, 2007 Grain Bin Mortgage, 2007 Revolving Note and 2007 Revolving Mortgage.

 

“Mortgage”: The term “Mortgage” also includes the 2007 Grain Bin Mortgage and
2007 Revolving Mortgage.

 

“Note”: The term “Note” also includes the 2007 Grain Bin Note and the 2007
Revolving Note.

 

Amendment Section 3. The definition of “Working Capital” contained in Schedule V
of the Loan Agreement is deleted in its entirety and replaced with the
following:

 

Working Capital. The Borrower will not permit its Working Capital (the excess of
its current assets over its current liabilities) to be less than $7,500,000.00
as of the effective date of this Amendment, Commencing Borrower’s fourth 2007
fiscal quarter end Borrower will not permit its Working Capital to be less than
$10,000,000.00. For purposes of this definition “current assets” includes that
amount of principal which at the date the Working Capital is calculated is
available for advance to Borrower under the $48,000,000.00 revolving Promissory
Note referenced in Recital G of this Agreement (including any renewal or
replacement of such Note);  provided that on such date Borrower would be
entitled to have such additional amount advanced under the terms of such Note.

 

Amendment Section 4. The obligation of Lender to make the first and any
subsequent advance under the 2007 Grain Bin Loan or 2007 Revolving Loan are
subject to Borrower fulfilling the following conditions in addition to any other
requirement in a Note or other Loan Document: (i) all representations and
warranties of Borrower made in the Loan Agreement shall remain true and correct
as of the date of such advance as though made on and as of such date, except to
the extent that such representations and warranties relate solely to an earlier
date, and no Default or Event of Default shall exist; (ii) Borrower has provided
Lender (A) an opinion of counsel to the Borrower covering such matters as Lender
may request; (B) a copy of the

 

2

--------------------------------------------------------------------------------


 

Resolution of Borrower’s Board of Managers authorizing the execution, delivery
and performance of the Loan Documents evidencing the 2007 Grain Bin Loan and
2007 Revolving Loan, and containing an incumbency certificate showing the names
and titles, and bearing the signatures of, the officers of such party authorized
to execute such Loan Documents, certified as of the Closing Date by the
secretary or an assistant secretary of the Borrower, or certification that there
have been no changes in any such position since the encumbrance certificate
provided Lender in connection with the Expansion Loan; (C) certification that
there has been no change in the Borrower’s Articles of Organization or other
organizational documents since the date of the Expansion Loan; (iii) Lender has
obtained an update of the Tide Policy, or suitably marked up title insurance
commitment issued by the Title Company unconditionally agreeing to issue a title
policy, insuring Lender’s interest under the 2007 Grain Bin Mortgage and 2007
Revolving Mortgage containing only such exceptions and other terms that are
acceptable to Lender; and (iv) such other documents and actions as Lender may
require.

 

Amendment Section 5. This Amendment is effective September 21, 2007. This
Amendment shall be interpreted consistently with the terms of the Loan
Agreement; however to the extent there is a conflict in the provisions of the
Loan Agreement and this Amendment, the terms of this Amendment shall control.
Any capitalized terms not defined herein shall have the definition given such
term in the Loan Agreement. All terms of the Loan Agreement not modified herein
are hereby reaffirmed.

 

IN WITNESS WHEREOF, the parties have entered into this Amendment.

 

 

NORTHERN LIGHTS ETHANOL, LLC

 

 

 

 

 

By:

/s/ Delton Strasser

 

 

 

Delton Strasser

 

 

 

Its: President

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Carl Johnson

 

 

 

Carl Johnson

 

 

 

Its:Assistant Vice President

 

 

3

--------------------------------------------------------------------------------